DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/08/2022 has been entered and fully considered.
Claims 1, 5, 32-36, 40, and 43 have been amended.
Claims 1-18 and 32-52 are pending in Instant Application.

Response to Arguments
Applicant's arguments for the 101 and 103 rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s amendment to claim 15 has overcome the 112(b) rejection raised in the previous action; therefore the 112(b) rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 32-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 32.
Claims 1 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 32 are directed to a method and an aerial vehicle, which corresponds to a machine, which are directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “processing the perception inputs to detect a physical object that is in the physical environment": A person of ordinary skill in the art can mentally process data and detect objects from that data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"estimating a position of the detected physical object in the physical environment": A person of ordinary skill in the art can estimate a position of an object. Thus, this limitation is construed to be directed to the abstract idea of mental processes."estimating a position of the autonomous aerial vehicle within the physical environment": A person of ordinary skill in the art can estimate a position of an object. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"enabling access to the shared virtual environment to a plurality of network-connected user devices”: A person of ordinary skill in the art can provide access to devices. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving perception inputs generated by a device associated with an autonomous aerial vehicle in flight through a physical environment” “updating a shared virtual environment that is representative of the physical environment to include a virtual representation of the physical object at a virtual location in the shared virtual environment that corresponds with the estimated position of the physical object in the physical environment and a virtual representation of the autonomous aerial vehicle  at a virtual location in the shared virtual environment that corresponds with the estimated position of the”, and “causing display of a view of the shared virtual environment at a particular network-connected user device of the plurality of network-connected user devices”, involves the mere gathering/providing of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computer system” and “sensor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 40.
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 40 is directed to an apparatus, which are directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “process perception inputs received from a device associated with an autonomous aerial vehicle in flight through a physical environment to detect a physical object within the physical environment": A person of ordinary skill in the art can mentally process data and detect objects from that data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"estimate a position of the detected physical object in the physical environment": A person of ordinary skill in the art can estimate a position of an object. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"identify a virtual representation of the physical object at a virtual location within a shared virtual environment corresponding with the estimated position of the physical object within the physical environment": A person of ordinary skill in the art can identifying objects that are virtual. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"enable access to the shared virtual environment to a network-connected user device”: A person of ordinary skill in the art can provide access to devices. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “update a shared virtual environment representative of the physical environment to include the virtual representation of the physical object”, and “causing display of a view of the shared virtual environment at a particular network-connected user device of the plurality of network-connected user devices”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “memory” and “processors” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites in lines 14-16 of the claim "a virtual representation of the autonomous aerial vehicle at a virtual location in the shared virtual environment that corresponds with the estimated position of the". Claim is rejected for being indefinite because the claim is unclear. Since the claim in unfinished, Examiner does not know if the estimated position of the aerial vehicle or physical object should be present. To further prosecution, Examiner interprets the limitation as estimated position of the aerial vehicle.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 16-17, 32-36, 40-48, and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapira (USPGPub 2016/0349835) in view of Kraver (USPGPub 2016/0217615).	As per claim 1, Shapira discloses a method comprising: 	receiving, by a computer system, perception inputs generated by a sensor device on board the autonomous aerial vehicle (see at least paragraph 0029; wherein this TAD 200 includes a sensor suite 210) in flight through a physical environment (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 52); 	processing, by the computer system, the perception inputs to detect a physical object that is in the physical environment (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 52); 	determining, by the computer system, a position of the detected physical object in the physical environment (see at least paragraph 0021; wherein one or more TADs, or sensors accessible to one or more TADs, track TAD positions relative to the positions and motions of users as they move through a real-world space while immersed in the VR environment); 	updating, by the computer system, a shared virtual environment that is representative of the physical environment to include a virtual representation of the physical object at a virtual location in the shared virtual environment that corresponds with the position of the physical object in the physical environment (see at least paragraph 0036; wherein a virtual environment generation and sync module 550 then generates a real-time immersive virtual environment and applies the real-time tracking information to position the TADs 520 and one or more corresponding “tactile virtual extensions” (defined herein as any physical object or surface that may be positioned by the TAD) relative to the user. Further, this positioning of TADs 520 and tactile virtual extensions is performed in a way that is synchronized in real-time to the immersive virtual environment being presented to the user…see at least paragraph 0038; wherein a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520) and a virtual representation of the autonomous aerial vehicle at a virtual location in the shared virtual environment that corresponds with the estimated position of the (see at least paragraph 0036; wherein a virtual environment generation and sync module 550 then generates a real-time immersive virtual environment and applies the real-time tracking information to position the TADs 520 and one or more corresponding “tactile virtual extensions” (defined herein as any physical object or surface that may be positioned by the TAD) relative to the user. Further, this positioning of TADs 520 and tactile virtual extensions is performed in a way that is synchronized in real-time to the immersive virtual environment being presented to the user). Shapira does not explicitly mention estimating, by the computer system, a position of the detected physical object in the physical environment; estimating, by the computer system, a position of the autonomous aerial vehicle within the physical environment; enabling, by the computer system, access to the shared virtual environment to a plurality of network-connected user devices; and causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices.	However Kraver does disclose:	estimating, by the computer system, a position of the detected physical object in the physical environment (see at least paragraph 0114; wherein values associated with each pixel (e.g., an intensity value) may indicate the likelihood that an object is present at the physical location corresponding to that particular pixel or an estimated distance between the sensor and an object at each physical location); 	estimating, by the computer system, a position of the autonomous aerial vehicle within the physical environment (see at least paragraph 0061; wherein the sensor 104 captures sensor data which may be employed to determine the state of the local physical environment, such as the location, size, and movement of one or more users, the location, size, and movement of physical objects within the sensor's field of view, and the like…see at least paragraph 0117; wherein the sensor configuration data 1008 may include data related to the orientation, capture settings, size, location, or other parameters of the sensor that captured the data); 	enabling, by the computer system, access to the shared virtual environment to a plurality of network-connected user devices (see at least paragraph 0050; wherein the use of a virtual environment may also allow the user to leverage cameras or other sensors coupled to a remotely controlled device or system to present the user with the experience of being in the physical location of the controlled object and to share that experience with other users); and 	causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices (see at least paragraph 0058; wherein the server 102 may include hardware and software configured to generate and manage a virtual environment that is displayed to a user via the HMD 106).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kraver with the teachings as in Shapira. The motivation for doing so would have been to improve the detection of objects within the sensor data, see Kraver paragraph 0124.	As per claims 2 and 41, Kraver discloses wherein shared virtual environment includes a computer- generated three-dimensional (3D) model of the physical environment (see at least paragraph 0036; wherein although the virtual environment state may typically include an n-dimensional set of coordinates (typically three dimensions) that at least partially correspond to a given physical environment).	As per claims 3 and 42, Kraver discloses wherein enabling access to the shared virtual environment includes: hosting the shared virtual environment at a server computer system that is accessible, via a computer network, to the plurality of network-connected user devices (see at least paragraph 0001; wherein implementing shared virtual reality environments across multiple devices).	As per claims 4 and 43, Kraver discloses wherein enabling access to the shared virtual environment includes: 	causing display of a first view of the shared virtual environment at a first network- connected user device of the plurality of network-connected user devices (see at least paragraph 0090; wherein each device may also include a HMD (not pictured) for displaying a virtual environment); 	causing display of a second view of the shared virtual environment at a network-connected second user device of the plurality of network-connected user devices (see at least paragraph 0090; wherein each device may also include a HMD (not pictured) for displaying a virtual environment); 	wherein the first network-connected user device is different than the second network- connected user device (see at least paragraph 0090; wherein each device may also include a HMD (not pictured) for displaying a virtual environment); and 	wherein the first view is from a different perspective than the second view (see at least paragraph 0033; wherein the terms “head-mounted display” and “HMD” are intended to refer to any display device that is attached, mounted, projects to, or otherwise provides an image on a surface that remains at a fixed position with respect to a user's viewing angle or line of vision).	As per claim 5, Kraver discloses wherein enabling access to the shared virtual environment includes: 	wherein the view of the shared virtual environment depicts the virtual representation of the physical object at the virtual location in the virtual environment (see at least paragraph 0090; wherein each device may also include a HMD (not pictured) for displaying a virtual environment…see at least paragraph 0036; wherein the virtual environment state may typically include an n-dimensional set of coordinates (typically three dimensions) that at least partially correspond to a given physical environment).	As per claim 6, Shapira discloses wherein the view is from a perspective of a virtual camera that corresponds with a perspective of the autonomous aerial vehicle in flight in the physical environment (see at least paragraph 0057; wherein by using the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).	As per claims 7 and 45, Shapira discloses further comprising: receiving, by the computer system, perception inputs generated by a second sensor device located in the physical environment (see at least paragraph 0004; wherein one or more TADs, or sensors accessible to one or more TADs, track TAD positions relative to the positions and motions of users as they move through a real-world space while immersed in the VR environment); 	combining, by the computer system, the perception inputs generated by the sensor device associated with the autonomous aerial vehicle with the perception inputs generated by the second sensor device to produce combined perception inputs (see at least paragraph 0023; wherein tracking is accomplished by obtaining TAD and user tracking information through the use of any combination of sensors (105, 125, 145) coupled to the TADs (100, 120, 140)); and 	processing, by the computer system, the combined perception inputs to detect and track the physical object (see at least paragraph 0023; wherein tracking is accomplished by obtaining TAD and user tracking information through the use of any combination of sensors (105, 125, 145) coupled to the TADs (100, 120, 140)).	As per claims 8 and 46, Shapira discloses wherein the sensor device associated with an autonomous aerial vehicle is of a first sensor type and the second sensor device is of a second sensor type, and wherein the first sensor type is different than the second sensor type (see at least paragraph 0023; wherein examples of such sensors include, but are not limited to, GPS, proximity sensors (e.g., ultrasonic, capacitive, photoelectric, inductive, magnetic, RFID, etc.), motion sensors (e.g., visible light, infrared light, ultrasound, microwave, radar, accelerometers, inertial sensors, etc.), image sensors, touch sensors, microphones, etc.).	As per claim 9, Shapira discloses wherein the second sensor device is associated with a second autonomous aerial vehicle (see at least paragraph 0023; wherein tracking is accomplished by obtaining TAD and user tracking information through the use of any combination of sensors (105, 125, 145) coupled to the TADs (100, 120, 140), sensors (not shown) deployed throughout the real-world environment, and sensors (not shown) worn or carried by the user 160. Examples of such sensors include, but are not limited to, GPS, proximity sensors (e.g., ultrasonic, capacitive, photoelectric, inductive, magnetic, RFID, etc.), motion sensors (e.g., visible light, infrared light, ultrasound, microwave, radar, accelerometers, inertial sensors, etc.), image sensors, touch sensors, microphones, etc).As per claims 10 and 47, 	As per claims 10 and 47, Shapira discloses wherein the second sensor device is associated with a mobile device (see at least paragraph 0023; wherein tracking is accomplished by obtaining TAD and user tracking information through the use of any combination of sensors (105, 125, 145) coupled to the TADs (100, 120, 140), sensors (not shown) deployed throughout the real-world environment, and sensors (not shown) carried by the user 160).	As per claims 11 and 48, Shapira discloses further comprising: tracking, by the computer system, changes in the position of the physical object in the physical environment over time (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 520); and 	continually updating, by the computer system, the virtual location of the virtual representation of the physical object in the shared virtual environment in real-time based on the tracked changes in position of the physical object in the physical environment (see at least paragraph 0057; wherein the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).	As per claims 16 and 52, Shapira and Kraver disclose wherein the shared virtual environment comprises a continually updated 3D (see at least paragraph 0036; wherein Kraver discloses n-dimensional set of coordinates (typically three dimensions)) occupancy map, and wherein the autonomous aerial vehicle uses the continually updated 3D occupancy map to autonomously maneuver through the physical environment (see at least paragraph 0027; wherein Shapira discloses one or more of the TADs (100, 120, 140) automatically position themselves in the real world environment in a way that maps to a corresponding position in the immersive virtual environment in order to present real surfaces and objects to the user 160 in a way that provides real-world real-time tactile truth to virtual elements of the immersive virtual environment…see at least paragraph 0057; wherein the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).	As per claim 17, Kraver discloses wherein at least one of the plurality of network- connected user devices is a mobile device (see at least paragraph 0057; wherein the computing device may include fixed or networked computing devices, such as a personal computer or a computer workstation. Still further, example embodiments may be embodied by any of a variety of mobile terminals, such as a portable digital assistant (PDA), mobile telephone, wearable, smartphone, laptop computer, tablet computer, or any combination of the aforementioned device).	As per claim 32, Shapira discloses an aerial vehicle (see at least Figure 1; item 100) comprising: 	a sensor device (see at least Figure 1; item 210); and 	a computer system communicatively coupled to the sensor device (see at least Figure 7), the computer system configured to: 		receive perception inputs generated by the sensor device while the aerial vehicle is in flight through a physical environment (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 52); 		process the perception inputs to detect a physical object that is in the physical environment see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 52); 		determine a position of the detected physical object in the physical environment (see at least paragraph 0021; wherein one or more TADs, or sensors accessible to one or more TADs, track TAD positions relative to the positions and motions of users as they move through a real-world space while immersed in the VR environment); 		update a shared virtual environment that is representative of the physical environment to include a virtual representation of the physical object and the aerial vehicle at respective virtual location in the shared virtual environment that corresponds to the position of the physical object in the physical environment (see at least paragraph 0036; wherein a virtual environment generation and sync module 550 then generates a real-time immersive virtual environment and applies the real-time tracking information to position the TADs 520 and one or more corresponding “tactile virtual extensions” (defined herein as any physical object or surface that may be positioned by the TAD) relative to the user. Further, this positioning of TADs 520 and tactile virtual extensions is performed in a way that is synchronized in real-time to the immersive virtual environment being presented to the user…see at least paragraph 0038; wherein a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520). Shapira does not explicitly mention estimate a position of the detected physical object in the physical environment; estimate a position of the aerial vehicle in the physical environment; wherein the shared virtual environment is accessible to a plurality of network- connected devices; and causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices.	However Kraver does disclose:		estimate a position of the detected physical object in the physical environment (see at least paragraph 0114; wherein values associated with each pixel (e.g., an intensity value) may indicate the likelihood that an object is present at the physical location corresponding to that particular pixel or an estimated distance between the sensor and an object at each physical location); 	estimate a position of the aerial vehicle in the physical environment (see at least paragraph 0061; wherein the sensor 104 captures sensor data which may be employed to determine the state of the local physical environment, such as the location, size, and movement of one or more users, the location, size, and movement of physical objects within the sensor's field of view, and the like…see at least paragraph 0117; wherein the sensor configuration data 1008 may include data related to the orientation, capture settings, size, location, or other parameters of the sensor that captured the data); and 	wherein the shared virtual environment is accessible to a plurality of network- connected devices (see at least paragraph 0050; wherein the use of a virtual environment may also allow the user to leverage cameras or other sensors coupled to a remotely controlled device or system to present the user with the experience of being in the physical location of the controlled object and to share that experience with other users); and 	causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices (see at least paragraph 0058; wherein the server 102 may include hardware and software configured to generate and manage a virtual environment that is displayed to a user via the HMD 106).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kraver with the teachings as in Shapira. The motivation for doing so would have been to improve the detection of objects within the sensor data, see Kraver paragraph 0124.	As per claim 33, Shapira discloses wherein the computer system is further configured to: track changes in the position of the physical object in the physical environment over time (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 520); and continually update the virtual location of the virtual representation of the physical object in the shared virtual environment in real-time based on the tracked changes in position of the physical object in the physical environment (see at least paragraph 0057; wherein the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).	As per claim 34, Shapira discloses wherein the shared virtual environment is continually updated based on perception inputs from two or more of the plurality of network-connected devices (see at least paragraph 0038; wherein a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520).	As per claim 35, Shapira discloses wherein the plurality of network-connected devices includes any one or more of the aerial vehicle, a second aerial vehicle, and a mobile user device (see at least paragraph 0023; wherein tracking is accomplished by obtaining TAD and user tracking information through the use of any combination of sensors (105, 125, 145) coupled to the TADs (100, 120, 140), sensors (not shown) deployed throughout the real-world environment, and sensors (not shown) carried by the user 160).	As per claim 36, Shapira and Kraver disclose wherein the shared virtual environment comprises a continually updated 3D (see at least paragraph 0036; wherein Kraver discloses n-dimensional set of coordinates (typically three dimensions)) occupancy map that includes a plurality of voxels, each of the plurality of voxels corresponding to a portion of the physical environment that is at least partially occupied by physical objects (see at least paragraph 0062; wherein Kraver discloses the sensor 104 may capture data in a particular physical area within the sensor's detection area or field of view. In some embodiments, the sensor detects objects by generation of a depth map. The depth map may include a frame of pixels associated with particular physical locations in the sensor's detection area. Each pixel may be associated with a value that represents the associated distance or depth of any objects located at the pixel from the sensor, such as in the case of infrared sensor emitter/receiver sensors), and wherein the computer system is further configured to: cause the aerial vehicle to autonomously maneuver through the physical environment without colliding with physical objects by generating a planned trajectory that does not intersect the plurality of voxels of the 3D (see at least paragraph 0036; wherein Kraver discloses n-dimensional set of coordinates (typically three dimensions)) occupancy map (see at least paragraph 0027; wherein Shapira discloses one or more of the TADs (100, 120, 140) automatically position themselves in the real world environment in a way that maps to a corresponding position in the immersive virtual environment in order to present real surfaces and objects to the user 160 in a way that provides real-world real-time tactile truth to virtual elements of the immersive virtual environment…see at least paragraph 0057; wherein the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).	As per claim 40, Shapira discloses an apparatus comprising: 	one or more memory units storing instructions that, when executed by one or more processors (see at least paragraph 0112; wherein Computer-readable media can be any available media that can be accessed by the computing device 700 via storage devices 760, and include both volatile and nonvolatile media that is either removable 770 and/or non-removable 780, for storage of information such as computer-readable or computer-executable instructions, data structures, program modules, or other data), cause the one or more processors to: 		process perception inputs received from a sensor device associated with an autonomous aerial vehicle in flight through a physical environment to detect a physical object within the physical environment (see at least paragraph 0035; wherein the processes enabled by the TAD begin operation by using a real-time tracking module 500 that applies real-time tracking information received from a plurality of sensors (510, 530, 540) to continuously capture and map a real-world environment around a user, and to track the user and other real people, real objects, and real surfaces in the real-world environment. In addition, the real-time tracking module 500 track the motion and positions of each of a plurality of TADs 52); 		determine a position of the detected physical object in the physical environment (see at least paragraph 0021; wherein one or more TADs, or sensors accessible to one or more TADs, track TAD positions relative to the positions and motions of users as they move through a real-world space while immersed in the VR environment); 		identify a virtual representation of the physical object at a virtual location within a shared virtual environment corresponding with the position of the physical object within the physical environment (see at least paragraph 0036; wherein a virtual environment generation and sync module 550 then generates a real-time immersive virtual environment and applies the real-time tracking information to position the TADs 520 and one or more corresponding “tactile virtual extensions” (defined herein as any physical object or surface that may be positioned by the TAD) relative to the user. Further, this positioning of TADs 520 and tactile virtual extensions is performed in a way that is synchronized in real-time to the immersive virtual environment being presented to the user…see at least paragraph 0038; wherein a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520); 		update a shared virtual environment representative of the physical environment to include the virtual representation of the physical object (see at least paragraph 0036; wherein a virtual environment generation and sync module 550 then generates a real-time immersive virtual environment and applies the real-time tracking information to position the TADs 520 and one or more corresponding “tactile virtual extensions” (defined herein as any physical object or surface that may be positioned by the TAD) relative to the user. Further, this positioning of TADs 520 and tactile virtual extensions is performed in a way that is synchronized in real-time to the immersive virtual environment being presented to the user…see at least paragraph 0038; wherein a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520). Shapira does not explicitly mention estimate a position of the detected physical object in the physical environment; enable access to the shared virtual environment to a network-connected user device; and causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices.	However Kraver does disclose:	estimate a position of the detected physical object in the physical environment (see at least paragraph 0114; wherein values associated with each pixel (e.g., an intensity value) may indicate the likelihood that an object is present at the physical location corresponding to that particular pixel or an estimated distance between the sensor and an object at each physical location);	enable access to the shared virtual environment to a network-connected user device (see at least paragraph 0050; wherein the use of a virtual environment may also allow the user to leverage cameras or other sensors coupled to a remotely controlled device or system to present the user with the experience of being in the physical location of the controlled object and to share that experience with other users); and	causing display of a view of the shared virtual environment at a particular network- connected user device of the plurality of network-connected user devices (see at least paragraph 0058; wherein the server 102 may include hardware and software configured to generate and manage a virtual environment that is displayed to a user via the HMD 106).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kraver with the teachings as in Shapira. The motivation for doing so would have been to improve the detection of objects within the sensor data, see Kraver paragraph 0124.	As per claim 44, Shapira and Kraver disclose wherein to enable access to the shared virtual environment, the instructions, when executed by the one or more processors, cause the one or more processors to: cause display of a view of the shared virtual environment at the network-connected user device (see at least paragraph 0090; wherein Shapira discloses each device may also include a HMD (not pictured) for displaying a virtual environment…see at least paragraph 0036; wherein the virtual environment state may typically include an n-dimensional set of coordinates (typically three dimensions) that at least partially correspond to a given physical environment); wherein the view of the shared virtual environment depicts the virtual representation of the physical object at the virtual location in the virtual environment (see at least paragraph 0090; wherein Shapira discloses each device may also include a HMD (not pictured) for displaying a virtual environment…see at least paragraph 0036; wherein the virtual environment state may typically include an n-dimensional set of coordinates (typically three dimensions) that at least partially correspond to a given physical environment); and wherein the view is from a perspective of a virtual camera that corresponds with a perspective of the autonomous aerial vehicle in flight in the physical environment (see at least paragraph 0057; wherein Kraver discloses  by using the autonomous drones to determine and maintain optimal positions for continued tracking, the immersive virtual environment can be dynamically updated in real-time based on anything that the user is doing with her hands or other body parts).

Claims 12-13, 18, and 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapira (USPGPub 2016/0349835), in view of Kraver (USPGPub 2016/0217615), and further in view of Faaborg et al. (USPGPub 2017/0256096).	As per claims 12 and 49, Shapira and Kraver do not explicitly mention further comprising: receiving, by the computer system, from a first network-connected user device of the plurality of network-connected user devices, a request to place a virtual object in the shared virtual environment; and updating, by the computer system, the shared virtual environment to include the virtual object at a specified virtual location in the shared virtual environment based on the request, wherein the specified virtual location corresponds with a particular physical location in the physical environment.	However Faaborg does disclose:	further comprising: receiving, by the computer system, from a first network-connected user device of the plurality of network-connected user devices, a request to place a virtual object in the shared virtual environment (see at least paragraph 0027; wherein in response to a detected user request for personalization, virtual object such as, for example, a plant 195 may be positioned in an area of the fifth drop target 165. In positioning the plant 195, the system may select the fifth drop target 165 based not just on size/area/aspect ratio, but also based on, for example, detection that the fifth drop target 165 is defined on the fifth flat region 155 corresponding to a virtual horizontal floor area of the 3D model 150B of the ambient environment 150. Positioning of the plant 195 at the fifth drop target 165 may allow for the virtual plant 165 to be positioned on the vertical floor and extend upward into the virtual space); and 	updating, by the computer system, the shared virtual environment to include the virtual object at a specified virtual location in the shared virtual environment based on the request (see at least paragraph 0056; wherein the computing device may then assign a placement for the requested virtual object in the three dimensional virtual model, and a size of the requested virtual object at the assigned placement (block 760)), wherein the specified virtual location corresponds with a particular physical location in the physical environment (see at least paragraph 0027; wherein in response to a detected user request for personalization, virtual object such as, for example, a plant 195 may be positioned in an area of the fifth drop target 165. In positioning the plant 195, the system may select the fifth drop target 165 based not just on size/area/aspect ratio, but also based on, for example, detection that the fifth drop target 165 is defined on the fifth flat region 155 corresponding to a virtual horizontal floor area of the 3D model 150B of the ambient environment 150. Positioning of the plant 195 at the fifth drop target 165 may allow for the virtual plant 165 to be positioned on the vertical floor and extend upward into the virtual space).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Faaborg with the teachings as in Shapira and Kraver. The motivation for doing so would have been to improve the user's experience and improve accuracy of entries/inputs made by the user, see Faaborg paragraph 0035.	As per claims 13 and 50, Faaborg discloses wherein the virtual object is viewable as a graphical augmentation via an augmented reality (AR) device when the AR device is in proximity to the particular location in the physical environment (see at least Figure 1E; wherein the Figure shows the Plant 195 (virtual object) viewable through the HMD 100, see Figure 1A).	As per claim 18, Shapira and Kraver do not explicitly mention wherein at least one of the plurality of network- connected user devices is an augmented reality (AR) display device.	However Faaborg does disclose:	wherein at least one of the plurality of network- connected user devices is an augmented reality (AR) display device (see at least paragraph 0048; wherein the HMD 100 may be controlled by various different types of user inputs, and the user may interact with the augmented reality/virtual reality environment generated by the HMD 100).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Faaborg with the teachings as in Shapira and Kraver. The motivation for doing so would have been to improve the user's experience and improve accuracy of entries/inputs made by the user, see Faaborg paragraph 0035.

Claims 14 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapira (USPGPub 2016/0349835), in view of Kraver (USPGPub 2016/0217615), in view of Faaborg et al. (USPGPub 2017/0256096), and further in view of Huang et al. (USPGPub 2019/0220002).	As per claims 14 and 51, Shapira, Kraver, and Faaborg do not explicitly mention wherein the virtual object is useable by the autonomous aerial vehicle as a waypoint for autonomous navigation through the physical environment.	However Huang does disclose:	wherein the virtual object is useable by the autonomous aerial vehicle as a waypoint for autonomous navigation through the physical environment (see at least paragraph 0072; wherein a user may use the user terminal to manipulate the points or objects in the virtual environment to control a flight path of the UAV and/or motion characteristic(s) of the UAV).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in Shapira, Kraver, and Faaborg. The motivation for doing so would have been to safely manage and operate an aerial vehicle through interaction with a human-system interface, see Huang paragraph 0003.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shapira (USPGPub 2016/0349835), in view of Kraver (USPGPub 2016/0217615), and further in view of Shuster et al. (USPGPub 2021/0058397).	As per claim 15, Shapira and Kraver do not explicitly mention wherein the request includes permissions that restrict access to the virtual object in the shared virtual environment to a particular subset of the plurality of network-connected devices.	However Shuster does disclose:		wherein the request includes permissions that restrict access to the virtual object in the shared virtual environment to a particular subset of the plurality of network-connected devices (see at least paragraph 0084; wherein The system includes a database, including information indicating a grant of permissions from one of grantor objects, scenes, and virtual environments to one or more of actor objects, scenes, or virtual environments. The system includes an enforcement module configured to enforce the grant of permissions by limiting interactions performed by the actor objects, scenes, and virtual environments to interactions compatible with the granted permissions. The grant of permissions is configured to enable virtual environments to require, permit, preclude, or a combination thereof, permissions of scenes below it in a hierarchy. The grant of permissions is further configured to enable scenes to require, permit, preclude, or a combination thereof, permissions of objects below it in a hierarchy).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shuster with the teachings as in Shapira and Kraver. The motivation for doing so would have been to prevent automatically permits or disallows for the action based on the determination of whether the action is permitted, see Shuster paragraph 0227.

Claims 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shapira (USPGPub 2016/0349835), in view of Kraver (USPGPub 2016/0217615), and further in view of Huang et al. (USPGPub 2019/0220002).	As per claim 37, Shapira and Kraver do not explicitly mention wherein the shared virtual environment includes a virtual navigation object at a virtual location that corresponds to a physical location in the physical environment and wherein the planned trajectory is generated based on the virtual navigation object.	However Huang does disclose:	wherein the shared virtual environment includes a virtual navigation object at a virtual location that corresponds to a physical location in the physical environment and wherein the planned trajectory is generated based on the virtual navigation object (see at least paragraph 0072; wherein a user may use the user terminal to manipulate the points or objects in the virtual environment to control a flight path of the UAV and/or motion characteristic(s) of the UAV).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in Shapira and Kraver. The motivation for doing so would have been to safely manage and operate an aerial vehicle through interaction with a human-system interface, see Huang paragraph 0003.	As per claim 38, Shapira and Kraver do not explicitly mention wherein the virtual navigation object is associated with a behavioral objective, wherein the planned trajectory is generated based on the behavioral objective associated with the virtual navigation object.	However Huang does disclose:	wherein the virtual navigation object is associated with a behavioral objective, wherein the planned trajectory is generated based on the behavioral objective associated with the virtual navigation object (see at least paragraph 0072; wherein a user may use the user terminal to manipulate the points or objects in the virtual environment to control a flight path of the UAV and/or motion characteristic(s) of the UAV).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in Shapira and Kraver. The motivation for doing so would have been to safely manage and operate an aerial vehicle through interaction with a human-system interface, see Huang paragraph 0003.	As per claim 39, Huang discloses wherein the behavioral objective sets parameters for guiding the behavior of the autonomous aerial vehicle when the autonomous aerial vehicle is within proximity to the physical location in the physical environment that corresponds to the virtual location of the virtual navigation object in the shared virtual environment (see at least paragraph 0072; wherein a user may use the user terminal to manipulate the points or objects in the virtual environment to control a flight path of the UAV and/or motion characteristic(s) of the UAV).

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0120054 - Providing and managing an interactive communication session involving multiple participants, such as to provide a shared visual interaction environment between multiple client computing devices executing Web browser software that is dynamically customizable with selected types of functionality being added and/or removed.	USPGPub 2021/0084045 – Provides technology relates generally to virtual reality and in particular, to virtual realities representing and associated with a physical location and applications thereof.	USPGPub 2019/0302761 – Provides at least partial control of a vehicle may be transferred to a control system remote from the vehicle. Sensor data may be received from a sensor(s) of the vehicle and the sensor data may be encoded to generate encoded sensor data. The encoded sensor data may be transmitted to the control system for display on a virtual reality headset of the control system. Control data may be received by the vehicle and from the control system that may be representative of a control input(s) from the control system, and actuation by an actuation component(s) of the vehicle may be caused based on the control input.
	USPGPub 2019/0251752 – Provides invention relates generally to the creation of a shared 3-dimensional augmented reality (AR) world.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662